Citation Nr: 0702256	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-20 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection of teeth numbers 8, 9, 10, 
11, 13, 14, 18, 19, 20, 30, and 31 for treatment purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel



INTRODUCTION

The veteran had active service from July 1950 to May 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO).


FINDINGS OF FACT

1.  Service dental records note teeth numbers 8, 9, 10, 11, 
13, 14, 18, 19, 20, 30, and 31 as treatable carious teeth.

2.  The dental conditions of these teeth have not been linked 
to trauma.


CONCLUSION OF LAW

The criteria for service connection for treatment purposes of 
teeth numbers 8, 9, 10, 11, 13, 14, 18, 19, 20, 30, and 31 
have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2004, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the general notice for a 
service connection claim, as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Although the record 
reflects that the RO has not provided VCAA notice with 
respect to the initial-disability-rating and effective-date 
elements of the service connection claim,  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining service medical records, VA dental records, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.

The veteran's August 1950 entrance examination record reports 
the veteran was missing teeth number 1, 15, 16, 17, and 32.  
In October 1950, the veteran sought dental treatment after an 
accident while playing softball.  The record indicates the 
veteran's right maxillary lateral incisor was knocked out, 
and his right maxillary cuspid, right maxillary first 
bicuspid, right maxillary labial plate, and right mandibular 
lateral incisor were broken.  An October 1950 treatment 
record indicates that the veteran had nonrestorable carious 
teeth at teeth number 5 and 6, restorable carious teeth at 
13, 14, and 26.  A November 1950 treatment record reports 
that teeth numbers 5, 6, and 7 were missing, and he had 
restorable carious teeth at 8, 9, 10, 14, 19, 20, and 26.  In 
October 1951, the veteran was given a partial upper denture 
to replace teeth number 5, 6, and 7.  A May 1952 dental 
record reported the veteran had the denture at teeth numbers 
5, 6, and 7, and he had restorable carious teeth at 12 and 
13.  No other dental conditions were reported in the records.  

An August 1952 VA examination record reported the denture at 
5, 6, and 7, a crown at 26, and carious teeth at 10, 11, 13, 
14, 18, 19, 20, 30, and 31.  A subsequent rating decision 
granted service connection for treatment purposes for teeth 
numbers 8, 9, 10, 11, 13, 14, 18, 19, 20, 30, and 31.  The 
dental conditions of these teeth were not linked to any in-
service trauma.  

Treatable carious teeth, among other dental conditions, are 
not disabling, and may be considered service connected solely 
for the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 3.381.  Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a specified period after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); those who were prisoners of war (Classes II(b) 
and (c)); those whose dental condition is aggravating an 
associated service-connected disability (Class III-
"adjunct"-eligibility); those whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); those who are participating in a rehabilitation 
program under 38 U.S.C. Chapter 31 (Class V eligibility); and 
those who have a dental condition which is complicating 
authorized treatment for a medical condition (Class VI 
eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161. 
	
The veteran has noncompensable service-connected dental 
conditions that are not the result of trauma.  He also meets 
the other requirements for Class II eligibility.  See 
38 C.F.R. § 17.181(b)(2)(i).  Class II dental conditions are 
authorized to receive "any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition."  Id.  The veteran has 
already received the one-time treatment and has claimed that 
he has continued to receive treatment for these teeth.  
Regardless, he does not meet the criteria for any other Class 
eligibility and there is no competent evidence that the 
claimed teeth were injured by trauma.  Consequently, the 
veteran's claim must be denied.  


ORDER

Service connection for treatment purposes for teeth numbers 
8, 9, 10, 11, 13, 14, 18, 19, 20, 30, and 31 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


